UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 001-15531 LANDRY’S RESTAURANTS, INC. (Exact name of registrant as specified in its charter) 1510 West Loop South Houston, TX 77027 (713) 850-1010 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) 115/8 % Senior Secured Notes due 2015, SeriesB Guarantees of 115/8% Senior Secured Notes due 2015, Series B (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under Section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) o Rule 12g-4(a)(2) o Rule 12h-3(b)(1)(i) o Rule 12h-3(b)(1)(ii) o Rule 15d-6 x Approximate number of holders of record as of the certification or notice date: One Pursuant to the requirements of the Securities Exchange Act of 1934, Landry’s Restaurants, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: January 3, 2011 LANDRY’S RESTAURANTS, INC. By: /s/ Steven L. Scheinthal Name: Steven L. Scheinthal Title: Executive Vice President and General Counsel
